


110 HCON 231 IH: Expressing the sense of Congress that the

U.S. House of Representatives
2007-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 231
		IN THE HOUSE OF REPRESENTATIVES
		
			October 10, 2007
			Mr. Israel (for
			 himself, Mr. Dent, and
			 Mr. Bishop of New York) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  Government of the United States should submit to the Government of Iraq a draft
		  bilateral status-of-forces agreement.
	
	
		Whereas the United States is currently maintaining a
			 significant military presence within the Republic of Iraq;
		Whereas the people of Iraq have expressed repeated concern
			 about the status of United States Armed Forces in their country;
		Whereas Iraq is a sovereign nation, having regained its
			 sovereignty on June 28, 2004, meaning that it is capable of being party to
			 bilateral and multilateral treaties;
		Whereas the Interim Constitution of Iraq,
			 in recognizing Coalition Provisional Order Number 17 (relating to status of
			 forces), establishes a precedent that will not be incorporated into the
			 permanent constitutional law of Iraq;
		Whereas a status-of-forces agreement is a standard
			 bilateral agreement entered into between two countries when the military forces
			 of one country operate within the sovereign territory of the other
			 country;
		Whereas a status-of-forces agreement is an important
			 measure taken both to underline the sovereignty of the host country and to
			 protect the military justice system of the visiting country;
		Whereas The New York Times reported on November 29, 2006,
			 that Stephen Hadley, the National Security Advisor, wrote a memorandum to
			 President George W. Bush stating that a status-of-forces agreement with the
			 Government of Iraq should be negotiated over the next year;
		Whereas section 1314(e)(2) of the U.S. Troop Readiness,
			 Veterans’ Care, Katrina Recovery, and Iraq Accountability Appropriations Act,
			 2007 (Public Law 110–28; 121 Stat. 125) mandated an assessment of the Iraqi
			 security forces by an independent private sector entity, and that entity,
			 headed by General James Jones (Ret.), recommended in September 2007 that
			 consideration be given to pursuing an agreement akin to a Status of
			 Forces Agreement (SOFA) with the Government of Iraq. . . . Appropriately drawn,
			 it would have the effect of codifying our relationship with the host nation,
			 reinforcing its sovereignty and independence, and would be consistent with
			 other such agreements we enjoy with many nations where we have a military
			 presence.; and
		Whereas United States Armed Forces currently operate under
			 status-of-forces agreements within the territory of Japan, South Korea, and
			 many other countries: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)the Government of the United States should
			 submit to the Government of Iraq a draft bilateral status-of-forces agreement;
			 and
			(2)the draft status-of-forces agreement
			 should—
				(A)address the sovereign rights of Iraq,
			 underlining that the United States is not an occupying power;
				(B)subject to negotiation with the Government
			 of Iraq, address the legal status of United States personnel in Iraq, including
			 the rights of United States personnel in civil and criminal matters that are
			 subject to the jurisdiction of the Government of Iraq; and
				(C)subject to negotiation with the Government
			 of Iraq, establish primacy and coordinative mechanisms with respect to
			 investigations and operations involving United States and Iraqi forces,
			 including civilian police forces.
				
